ICJ_155_SovereignRightsCaribbeanSea_NIC_COL_2016-03-17_JUD_01_PO_01_EN.txt.                     44 	




                                           SEPARATE OPINION
                                      OF JUDGE CANÇADO TRINDADE



                                                table of contents

                                                                                         Paragraphs


                         I. Prolegomena	                                                      1‑4
                         II. Submissions of   the   Parties     and   Questions   from
                             the Bench	                                                       5‑6
                     III. Responses from the Contending Parties 	                            7‑15
                            1. Response from Nicaragua 	                                      7‑9
                            2. Response from Colombia 	                                     10‑12
                            3. General assessment 	                                         13‑15
                     IV. Inherent Powers beyond State Consent 	                             16‑21


                         V. The Teleological Interpretation (Ut Res Magis Valeat
                            Quam Pereat) beyond State Consent	                              22‑27
                     VI. Recta Ratio above Voluntas, Human Conscience above
                         the “Will”	                                                        28‑41
                    VII. Competénce de la Compétence/Kompetenz              Kompetenz
                         beyond State Consent 	                                             42‑47
                    VIII. Inherent Powers Overcoming Lacunae, and the Relevance
                          of General Principles 	                                           48‑58
                     IX. Inherent Powers and Juris Dictio beyond Transactional
                         Justice 	                                                          59‑66
                         X. Inherent Powers and Supervision of Compliance with
                            Judgments 	                                                     67‑75
                     XI. Epilogue	                                                          76‑82

                                                            *




                    45




6 CIJ1092.indb 86                                                                                     15/02/17 08:34

                    45 	   sovereign rights and maritime spaces (sep. op. cançado trindade)

                                                 I. Prolegomena

                       1. Once again before this Court, the question of inherent powers of
                    international tribunals has been the object of particular attention in the
                    course of the proceedings in the present case of Alleged Violations of Sov‑
                    ereign Rights and Maritime Spaces in the Caribbean Sea (Nicaragua v.
                    Colombia). The two Contending Parties have aptly presented their dis-
                    tinct outlooks of the issue of inherent powers or facultés : in their submis-
                    sions before the Court, they have seen it fit to refer to the relevant case
                    law of contemporary international tribunals (in particular international
                    human rights tribunals) in respect, in particular, of the issue of their
                    inherent powers or facultés. The issue pertains directly to the fourth pre-
                    liminary objection raised by Colombia.
                       2. In the present Judgment, the International Court of Justice (ICJ),
                    having found that it has jurisdiction under the Pact of Bogotá, dismissing
                    Colombia’s first preliminary objection, could and should have shed some
                    light on the points made by the Contending Parties — Nicaragua’s claim
                    of “inherent jurisdiction” and Colombia’s fourth preliminary objection —
                    even if for dismissing this latter as well, rather than, in a minimalist pos-
                    ture, elliptically saying that “there is no ground” for it to deal with the
                    issue (Judgment, para. 104).

                      3. Given the importance that I attach to this particular issue, recurrent
                    in the practice of international tribunals, and given the fact that it was
                    brought to the attention of the ICJ in the cas d’espèce, not only in the
                    written phase of the proceedings, but also in the course of the hearings
                    before it, I feel obliged to leave on the records, first, the positions of the
                    Parties and the treatment dispensed to it, and, secondly, the foundations
                    of my own personal position on it, in its interrelated aspects.


                       4. It is, after all, an issue of relevance to the operation of contemporary
                    international tribunals, in their common mission of the realization of jus-
                    tice. In my perception, this is an issue which cannot simply be eluded. The
                    aspects which I deem it fit to cover, in the present separate opinion, refer
                    to the following successive points: (a) inherent powers beyond State con-
                    sent; (b) the teleological interpretation (ut res magis valeat quam pereat)
                    beyond State consent; (c) compétence de la compétence/Kompetenz Kom‑
                    petenz beyond State consent; (d) recta ratio above voluntas, human con-
                    science above the “will”; (e) inherent powers overcoming lacunae, and the
                    relevance of general principles; (f) inherent powers and juris dictio, beyond
                    transactional justice ; and (g) inherent powers and supervision of compli-
                    ance with judgments. I shall at last come to my brief epilogue.




                    46




6 CIJ1092.indb 88                                                                                    15/02/17 08:34

                    46 	   sovereign rights and maritime spaces (sep. op. cançado trindade)

                                             II. Submissions of the Parties
                                            and Questions from the Bench

                       5. In the course of the proceedings (written and oral phases) in the
                    present case of Alleged Violations of Sovereign Rights and Maritime
                    Spaces in the Caribbean Sea, both Contending Parties, in their submis-
                    sions, when addressing the issue of inherent powers or facultés, referred
                    to the relevant case law of the Inter‑American Court of Human Rights
                    (IACtHR) and of the European Court of Human Rights (ECHR). In the
                    written phase of the proceedings in the cas d’espèce, both Nicaragua and
                    Colombia referred to the IACtHR’s judgment (of 28 November 2003) in
                    the case of Baena-Ricardo and Others v. Panama, as well as the ECHR’s
                    (Grand Chamber) judgment (of 7 February 2003) in the case of Fabris v.
                    France 1. Nicaragua further referred to the ECHR’s (Grand Chamber)
                    judgments (of 30 June 2009 and 5 February 2015, respectively) in the
                    cases of Verein gegen Tierfabriken Schweiz (VgT) v. Switzerland, and of
                    Bochan v. Ukraine 2.
                       6. Subsequently, towards the end of the oral phase of the proceedings
                    in the cas d’espèce, in the public sitting of 2 October 2015 before the
                    Court, I deemed it fit to put the three following questions to the two Con-
                    tending Parties, Nicaragua and Colombia :
                            “In the course of the proceedings along this week, both Contending
                         Parties referred to the relevant case law of contemporary international
                         tribunals, in particular in respect of the question of their inherent
                         powers or facultés. Having listened attentively to their oral argu-
                         ments, I have three questions to address to both Parties, so as to
                         obtain further precisions, at conceptual level, from both of them, in
                         the context of the cas d’espèce.
                            First : Do the inherent powers or facultés of contemporary interna-
                         tional tribunals ensue from the exercise itself, by each of them, of their
                         international judicial function ?
                            Second : Do the distinct bases of jurisdiction of contemporary inter-
                         national tribunals have an incidence on the extent of their compétence
                         de la compétence ?
                            Third : Do the distinct bases of jurisdiction of contemporary inter-
                         national tribunals condition the operation of the corresponding
                         mechanisms of supervision of compliance with their respective judg-
                         ments and decisions?” 3



                       1 Memorial of the Republic of Nicaragua [hereinafter “Memorial”, para. 1.27 ; and

                    Preliminary Objections of the Republic of Colombia, paras. 5.22‑5.23.
                       2 Written Statement of the Republic of Nicaragua to the Preliminary Objections of the

                    Republic of Colombia, of 20 April 2015, para. 5.35.
                       3 Cf. CR 2015/25, of 2 October 2015, p. 47.



                    47




6 CIJ1092.indb 90                                                                                              15/02/17 08:34

                    47 	   sovereign rights and maritime spaces (sep. op. cançado trindade)

                                   III. Responses from the Contending Parties

                                              1. Response from Nicaragua
                       7. One week later, on 9 October 2015, both Parties provided the Court
                    with their written answers to the questions I had put to them at the end
                    of the Court’s hearings in the cas d’espèce. In its written reply, Nicaragua
                    stated, in response to my first question, that, in its view, the inherent pow-
                    ers of international tribunals ensue, “more widely than from the exercise
                    of their judicial function”, from “their very existence and nature as judi-
                    cial organs” 4.
                       8. As to my second question, Nicaragua contended that “in all cases”,
                    the basis for jurisdiction (statute) of an international tribunal “includes
                    the power or faculté to decide on the existence and scope of an inherent
                    power” 5. The compétence de la compétence (Kompetenz Kompetenz), even
                    if leading to distinct conclusions according to the various Statutes,
                    “can be said to be inherent”, it is “a well‑established legal principle of
                    general application” 6. This is so, in its view, irrespective of “whether or
                    not it is expressly granted” by the Statute of the international tribunal
                    concerned 7.

                       9. And as to my third question, Nicaragua was of the view that “all
                    tribunals have the same right to determine the scope of their own
                    (. . . inherent) powers”, it being “indispensable” for them “to exercise
                    some kind of jurisdiction on the implementation of their own judgments” 8.
                    Even if it may vary from one tribunal to another, international tribunals
                    have here an “inherent power” as well, in respect of the implementation
                    of their own judgments (whether they can count or not on the assistance
                    of another organ with supervisory powers) 9.

                                              2. Response from Colombia
                       10. For its part, Colombia, in its written reply, stated, in response
                    to my first question, that the ICJ “has such ‘inherent powers’ as are
                    ­necessary in the interests of the good administration of justice for the
                     proper conduct of cases over which it has jurisdiction” 10. It then added
                     that, yet, there is “no such thing as an ‘inherent jurisdiction’ enabling the

                       4 Written Reply of Nicaragua to the Questions Put by Judge Cançado Trindade at the

                    Public Sitting Held on the Morning of 2 October 2015, doc. NICOLC 2015/32, p. 2.
                       5 Ibid., p. 3.
                       6 Ibid., p. 2.
                       7 Ibid.
                       8 Ibid., p. 3.
                       9 Cf. ibid., pp. 3‑4.
                       10 Written Reply of Colombia to the Questions Put by Judge Cançado Trindade at

                    the Public Sitting Held on the Morning of 2 October 2015, doc. NICOLC 2015/33, of
                    9 October 2015, p. 2, para. 3.

                    48




6 CIJ1092.indb 92                                                                                           15/02/17 08:34

                    48 	   sovereign rights and maritime spaces (sep. op. cançado trindade)

                    Court to take jurisdiction over new cases, as urged upon the Court by
                    Nicaragua” 11.
                       11. As to my second question, Colombia asserted, as to compétence de
                    la compétence, that the Court’s deciding as to jurisdiction amounts to “an
                    express power, and in and of itself in no way gives rise to an inherent
                    power or jurisdiction” 12. Colombia added, in this connection, that no
                    such considerations can give rise to “an inherent power or jurisdiction
                    over the merits of a case” that an international tribunal “does not other-
                    wise have” 13.
                       12. And as to my third question, Colombia was of the view that a
                    mechanism of supervision of compliance with judgments “must be found
                    in the instrument which created” the international tribunal and “estab-
                    lished its jurisdiction” 14 (statutory provisions). In the case of the ICJ,
                    such a mechanism is provided not by its Statute, but by the UN Charter
                    (“of which the Statute is an integral part”), which “assigns such compe-
                    tence to the Security Council” ; and, in its view, the “Pact of Bogotá (in
                    particular, Article L), reflects the States parties’ understanding that the
                    Court is not the venue for matters of supervision of compliance” 15.



                                                3. General Assessment
                       13. As just seen, Nicaragua sustains a broader scope of inherent pow-
                    ers : irrespective from what is provided distinctly in statutes of interna-
                    tional tribunals, they ensue from their very existence, and they are all
                    endowed with the compétence de la compétence ; inherent powers, in its
                    view, are indispensable also for them “to exercise some kind of jurisdic-
                    tion” on the implementation of their own judgments, whether assisted or
                    not by other supervisory organs.


                      14. For its part, Colombia, rather distinctly, takes the view that inher-
                    ent powers are exercised when necessary in the interests of the sound
                    administration of justice ; it ascribes a stricter scope to them, sustaining
                    that they do not amount to compétence de la compétence, that there is no
                    “inherent jurisdiction”, and that supervision of compliance with judg-
                    ments is not expressly provided in the Statute or constitutive Charter (of
                    the UN, in the case of the ICJ).


                       11 Written Reply of Colombia to the Questions Put by Judge Cançado Trindade at

                    the Public Sitting Held on the Morning of 2 October 2015, doc. NICOLC 2015/33, of
                    9 October 2015, p. 2, para. 4.
                       12 Ibid., p. 3, para. 6.
                       13 Ibid., p. 4, para. 6.
                       14 Ibid., para. 7.
                       15 Ibid.



                    49




6 CIJ1092.indb 94                                                                                       15/02/17 08:34

                    49 	   sovereign rights and maritime spaces (sep. op. cançado trindade)

                       15. It is not surprising to see these two distinct conceptions of the
                    scope of inherent powers or facultés of international tribunals. I see no
                    reason for the Court not having pronounced upon this issue. Having
                    abstained from doing so, reflects a rather minimalist outlook, which I do
                    not share, of the exercise of the international judicial function. After all,
                    in matters of both admissibility and jurisdiction, as well as of substance,
                    judgments are expected to contain reason and persuasion. In dwelling
                    upon this issue, I propose to address, in the following paragraphs, the
                    interrelated points that I have identified (supra, para. 4).



                                   IV. Inherent Powers beyond State Consent

                       16. The issue of inherent powers or facultés has, in effect, been raised
                    time and time again before international tribunals. For some years, I have
                    been dealing with it, in distinct jurisdictions 16; within the ICJ, I have
                    recently addressed it, inter alia, e.g., in my separate opinions in other
                    Latin American cases, namely, those of Certain Activities Carried Out by
                    Nicaragua in the Border Area (Costa Rica v. Nicaragua) and Construction
                    of a Road in Costa Rica along the San Juan River (Nicaragua v. Costa
                    Rica) (Joinder of Proceedings, Orders of 17 April 2013, I.C.J. Reports
                    2013, pp. 166 and 184), as well as that of Obligation to Negotiate Access
                    to the Pacific Ocean (Bolivia v. Chile), Preliminary Objection, Judgment,
                    I.C.J. Reports 2015 (II), p. 592).

                      17. It is not my intention to reiterate here all that I have already stated
                    in those separate opinions, but rather only to summarize it, and then
                    focus briefly on other and related aspects of the matter, of relevance to
                    the present Judgment of the ICJ. In my previous separate opinions in the
                    two aforementioned joined cases of Certain Activities and Construction of
                    a Road (Orders of 2013), I revisited the conceptualization of “implied”
                    and “inherent powers”, and pointed out that

                            “While the doctrinal construction of ‘implied powers’ was intended
                         to set up limits to powers transcending the letter of constitutive char-
                         ters — limits found in the purposes and functions of the international
                         organization at issue — the doctrinal construction of ‘inherent pow-
                         ers’, quite distinctly, was intended to assert the powers of the juridical
                         person at issue for the accomplishment of its goals, as provided for
                         in its constitutive charter. The point I wish here to make is that the
                         same expression — ‘inherent powers’ — has at times been invoked in

                       16 For example, almost two decades ago, I addressed it in the IACtHR, in my dissen-

                    ting opinion in the case of Genie Lacayo v. Nicaragua (Appeal of Revision of Judgment,
                    resolution of 13 September 1997), paras. 1‑28, esp. para. 7.

                    50




6 CIJ1092.indb 96                                                                                            15/02/17 08:34

                    50 	   sovereign rights and maritime spaces (sep. op. cançado trindade)

                         respect of the operation of international judicial entities ; yet, though
                         the expression is the same, its rationale and connotation are different,
                         when it comes to be employed by reference to international tribunals.
                         Another precision is here called for, for a proper understanding of
                         the operation of these latter. Understanding and operation go hand
                         in hand : ad intelligendum et ad agendum” (I.C.J. Reports 2013, pp. 174
                         and 191, para. 6) 17.
                       18. I then sought to demonstrate the relevance of Kompetenz Kompe‑
                    tenz (compétence de la compétence) to the exercise of the international
                    judicial function (ibid., pp. 174‑175 and 191-192, paras. 7‑9), and how
                    inherent powers contribute to the sound administration of justice (la
                    bonne administration de la justice) (ibid., pp. 175‑182 and 192-198,
                    paras. 10‑27). Thus, for example, both the PCIJ and the ICJ have “effected
                    joinders avant la lettre, even in the absence (before 1978) of a provision to
                    that effect in their interna corporis” (ibid., pp. 181 and 198, para. 25).

                       19. In effect, most international tribunals have an express power 18 to
                    adopt their own rules of procedure. It may so happen that at times a
                    given situation may not be sufficiently covered by the rules. The applica-
                    tion of their rules, and the resolution of issues not sufficiently addressed
                    by them, with recourse to their inherent powers, are likewise beyond the
                    “will” or consent of States. Even in the absence of an express provision
                    thereon, international tribunals are entitled to exercise their inherent
                    powers in order to secure the sound administration of justice.

                       20. In my subsequent separate opinion, in the very recent Judgment (as
                    to the merits, of 16 December 2015) in the same two joined cases of Cer‑
                    tain Activities and Construction of a Road, I have retaken my consider-
                    ation of the matter, expressing my understanding that, if any unforeseeable
                    circumstance should arise, the ICJ is “endowed with inherent powers or
                    facultés to take the decision that ensures compliance with the provisional
                    measures it has ordered, and thus the safeguard of the rights at stake”
                    (I.C.J. Reports 2015 (II), p. 773, para. 45). And I added :
                             “In such circumstances, an international tribunal cannot abstain
                         from exercising its inherent power or faculté of supervision of com-
                         pliance with its own Orders, in the interests of the sound administra-
                         tion of justice (la bonne administration de la justice). Non‑compliance
                         with provisional measures of protection amounts to a breach of inter-
                         national obligations deriving from such measures.
                         �����������������������������������������������������������������������������������������������������������������

                       17 For a study of the conceptualization of “implied powers” of international organiza-

                    tions (distinctly from “inherent powers” of international tribunals), cf. A. A. Cançado Trin-
                    dade, Direito das Organizações Internacionais, 6th ed., Belo Horizonte/Brazil, Edit. Del Rey,
                    2014, pp. 7‑135 and 645‑646.
                       18 Like the ICJ, in Article 30 of its Statute.



                    51




6 CIJ1092.indb 98                                                                                                                             15/02/17 08:34

                     51 	   sovereign rights and maritime spaces (sep. op. cançado trindade)

                              The Court is fully entitled to order motu proprio provisional meas-
                           ures which are totally or partially different from those requested by
                           the contending parties. (. . .) The Court is fully entitled to order fur-
                           ther provisional measures motu proprio ; it does not need to wait for
                           a request by a party to do so. (. . .) The Court has inherent powers
                           or facultés to supervise ex officio compliance with provisional meas-
                           ures of protection and thus to enhance their preventive dimension”
                           (I.C.J. Reports 2015 (II), pp. 779‑780, paras. 63 and 70).
                       21. In another recent separate opinion, in the aforementioned case
                     concerning the Obligation to Negotiate Access to the Pacific Ocean, oppos-
                     ing Bolivia to Chile, I deemed it fit to stress that
                           “the principle of the sound administration of justice (la bonne adminis‑
                           tration de la justice) permeates the considerations of all the (. . .) inci-
                           dental proceedings before the Court, namely, preliminary objections,
                           provisional measures of protection, counter‑claims and intervention. As
                           expected, general principles mark their presence, and guide, all Court
                           proceedings” (Judgment, I.C.J. Reports 2015 (II), p. 627, para. 30).
                     The principle of the sound administration of justice (la bonne administra‑
                     tion de la justice) is always to be kept in mind by an international tribunal
                     (cf. ibid., p. 642, para. 67).


                          V. The Teleological Interpretation (Ut Res Magis Valeat Quam
                                         Pereat) beyond State Consent

                         22. This brings me to the question of the teleological interpretation,
                     pursuant to the principle of effet utile, or ut res magis valeat quam pereat.
                     In my understanding, the teleological interpretation, which I support,
                     covers not only material or substantive law (e.g., the rights vindicated and
                     to be protected) but also jurisdictional issues and procedural law as well.
                     May I briefly recall a couple of points I made, in this respect, in my
                     ­dissenting opinion in the case concerning the Application of the Interna‑
                      tional Convention on the Elimination of All Forms of Racial Discrimination
                      (Georgia v. Russian Federation), Judgment on preliminary objections
                      of 1 April 2011, I pondered therein that, by virtue of the principle of
                      effet utile,
                           “widely supported by case law, States parties to human rights treaties
                           ought to secure to the conventional provisions the appropriate effects
                           at the level of their respective domestic legal orders. Such principle
                           (. . .) applies not only in relation to substantive norms of human rights
                           treaties (that is, those which provide for the protected rights), but also
                           in relation to procedural norms, in particular those relating to the
                           right of individual petition and to the acceptance of the compulsory
                           jurisdiction in contentious matters of the international judicial organs
                           of protection. Such conventional norms, essential to the efficacy of

                     52




6 CIJ1092.indb 100                                                                                        15/02/17 08:34

                     52 	   sovereign rights and maritime spaces (sep. op. cançado trindade)

                           the system of international protection, ought to be interpreted and
                           applied in such a way as to render their safeguards truly practical and
                           effective (. . .). Such has been, as I have already indicated (. . .), the
                           approach pursued in practice by the ECHR and the IACtHR.”
                           (I.C.J. Reports 2011 (I), pp. 276‑277, para. 79.)

                       23. I then recalled a couple of relevant examples from the case law of
                     both international tribunals. For example, I singled out that in the case of
                     Loizidou v. Turkey (judgment on preliminary objections of 23 March
                     1995), the ECHR warned that
                           “in the light of the letter and the spirit of the European Convention
                           [of Human Rights] the possibility cannot be inferred of restrictions to
                           the optional clause relating to the recognition of the contentious juris-
                           diction of the ECHR 19. In the domain of the international protection
                           of human rights, there are no ‘implicit’ limitations to the exercise of
                           the protected rights ; and the limitations set forth in the treaties of
                           protection ought to be restrictively interpreted. The optional clause
                           of compulsory jurisdiction of the international tribunals of human
                           rights does not admit limitations other than those expressly contained
                           in the human rights treaties at issue.” (Ibid., p. 277, para. 80.)

                        24. I further recalled that, in the case of Castillo Petruzzi and Others v.
                     Peru (judgment on preliminary objections of 4 September 1998), the
                     ­IACtHR also stated that it could not be at the mercy of limitations not
                      foreseen in the American Convention on Human Rights and invoked by
                      the States parties for reasons or vicissitudes of domestic order (ibid.) 20.
                      And I added, in the same dissenting opinion in the aforementioned case
                      concerning the Application of the CERD Convention (2011) :

                              “The clause pertaining to the compulsory jurisdiction of interna-
                           tional human rights tribunals constitutes, in my view, a fundamental
                           clause (cláusula pétrea) of the international protection of the human
                           being, which does not admit any restrictions other than those expressly
                           provided for in the human rights treaties at issue. This has been so
                           established by the IACtHR in its judgments on competence in the
                           cases of the Constitutional Tribunal and Ivcher Bronstein v. Peru
                           (of 24 September 1999) 21. The permissiveness of the insertion of lim-
                        19 Cf. ECHR, Loizidou v. Turkey (preliminary objections), Strasbourg, C.E., judgment

                     of 23 March 1995, p. 25, para. 82, and cf. p. 22, para. 68. On the prevalence of the conven-
                     tional obligations of the States parties, cf. also the Court’s obiter dicta in its previous deci-
                     sion, in the Belilos v. Switzerland case (1988).
                        20 As also upheld in the concurring opinion of Judge Cançado Trindade (paras. 36

                     and 38) appended thereto.
                        21 IACtHR, case of the Constitutional Tribunal (competence), judgment of 24 September

                     1999, p. 44, para. 35 ; IACtHR, case of Ivcher Bronstein (competence), judgment
                     of 24 September 1999, p. 39, para. 36.

                     53




6 CIJ1092.indb 102                                                                                                       15/02/17 08:34

                     53 	   sovereign rights and maritime spaces (sep. op. cançado trindade)

                          itations, not foreseen in the human rights treaties, in an instrument
                          of acceptance of an optional clause of compulsory jurisdiction, rep-
                          resents a regrettable historical distortion of the original conception of
                          such clause, in my view unacceptable in the field of the international
                          protection of the rights of the human person.


                             Any understanding to the contrary would fail to ensure that the
                          human rights treaty at issue has the appropiate effects (effet utile) in
                          the domestic law of each State party. The IACtHR’s decision in the
                          case of Hilaire v. Trinidad and Tobago (preliminary objections, judg-
                          ment of 1 September 2001) was clear : the modalities of acceptance,
                          by a State party to the American Convention on Human Rights, of
                          the contentious jurisdiction of the IACtHR, are expressly stipulated
                          in Article 62 (1) and (2), and are not simply illustrative, but quite
                          precise, not authorizing States parties to interpose any other condi-
                          tions or restrictions (numerus clausus).

                            In my concurring opinion in the (. . .) Hilaire v. Trinidad and Tobago
                          case, I saw it fit to ponder that :
                             ‘(. . .) we cannot abide by an international practice which has
                             been subservient to State voluntarism, which has betrayed the
                             spirit and purpose of the optional clause of compulsory
                             ­
                             ­juris­diction, to the point of entirely denaturalizing it, and which
                             has led to the perpetuation of a world fragmented into State units
                             which regard themselves as final arbiters of the extent of
                             the contracted international obligations, at the same time that
                             they do not seem truly to believe in what they have accepted : the
                             international justice.’” (I.C.J. Reports 2011 (I), pp. 277-279,
                             paras. 81-83.)
                       25. In concluding my dissenting opinion in the case concerning the
                     Application of the CERD Convention, I warned that
                            “This Court cannot keep on privileging State consent above
                          everything, time and time again, even after such consent has already
                          been given by States at the time of ratification of those treaties.

                            The Court cannot keep on embarking on a literal or grammatical
                          and static interpretation of the terms of compromissory clauses
                          enshrined in those treaties, drawing ‘preconditions’ therefrom for the
                          exercise of its jurisdiction, in an attitude remindful of traditional inter-
                          national arbitral practice.” (Ibid., p. 320, paras. 205‑206.)

                        26. I further warned that the goal of the realization of justice “can
                     hardly be attained from a strict State‑centred voluntarist perspective, and
                     a recurring search for State consent. This Court cannot, in my view, keep

                     54




6 CIJ1092.indb 104                                                                                       15/02/17 08:34

                     54 	   sovereign rights and maritime spaces (sep. op. cançado trindade)

                     on paying lip service to what it assumes as representing the State’s ‘inten-
                     tions’ or ‘will’” (I.C.J. Reports 2011 (I), p. 321, para. 209). And I finally
                     stated that :
                             “The position and the thesis I sustain in the present dissenting opin-
                          ion is that, when the ICJ is called upon to settle an inter‑State dispute
                          on the basis of a human rights treaty, (. . .) [t]he proper interpretation
                          of human rights treaties (in the light of the canons of treaty interpre-
                          tation of Articles 31‑33 of the two Vienna Conventions on the Law
                          of Treaties, of 1969 and 1986) covers, in my understanding, their
                          substantive as well as procedural provisions, thus including a provision
                          of the kind of the compromissory clause set forth in Article 22 of the
                          CERD Convention. This is to the ultimate benefit of human beings,
                          for whose protection human rights treaties have been celebrated, and
                          adopted, by States. The raison d’humanité prevails over the old raison
                          d’Etat.
                             In the present Judgment, the Court entirely missed this point : it
                          rather embarked on the usual exaltation of State consent, labelled, in
                          paragraph 110, as ‘the fundamental principle of consent’. I do not at
                          all subscribe to its view, as, in my understanding, consent is not ‘fun-
                          damental’, it is not even a ‘principle’. What is ‘fundamental’, i.e., what
                          lays in the foundations of this Court, since its creation, is the impera-
                          tive of the realization of justice, by means of compulsory jurisdiction.
                          State consent is but a rule to be observed (. . .). It is a means, not an
                          end, it is a procedural requirement, not an element of treaty interpre-
                          tation ; it surely does not belong to the domain of the prima principia.
                          This is what I have been endeavouring to demonstrate in the present
                          dissenting opinion.” (Ibid., pp. 321‑322, paras. 210‑211.)

                        27. May I here again stress that, in my understanding, unlike what the
                     ICJ has usually assumed, State consent is not at all a “fundamental prin-
                     ciple”, it is not even a “principle” ; it is at most a rule (embodying a pre-
                     rogative or concession to States) to be observed as the initial act of
                     undertaking an international obligation. It is surely not an element of
                     treaty interpretation. Once that initial act is performed, it does not condi-
                     tion the exercise of a tribunal’s compulsory jurisdiction, which preexisted
                     it and continues to operate unaffected by it.




                              VI. Recta Ratio above Voluntas, Human Conscience
                                               above the “Will”

                       28. Recta ratio surely stands above voluntas, human conscience above
                     the “will”. May I here further recall, in historical perspective, that the
                     new jus gentium, as conceived by the “founding fathers” of the law of

                     55




6 CIJ1092.indb 106                                                                                     15/02/17 08:34

                     55 	   sovereign rights and maritime spaces (sep. op. cançado trindade)

                     nations (as from the sixteenth‑century lessons of Francisco de Vitoria),
                     was based on a lex praeceptiva, apprehended by human reason, and thus
                     could not possibly derive from the “will” of subjects of law themselves
                     (States and others). The way was thus paved for the apprehension of a
                     true jus necessarium, transcending the limitations of the jus voluntarium.
                     The lessons of the “founding fathers” of our discipline are perennial, are
                     endowed with an impressive topicality.
                        29. Contrariwise, the voluntarist conception, obsessed with State con-
                     sent or “will”, has proven flawed, not only in the domain of law, but also
                     in the realms of other branches of human knowledge. The attachment to
                     power, oblivious of values, leads nowhere. As to international law, if, as
                     voluntarist positivists argue, it is by the “will” of States that obligations
                     are created, it is also by their “will” that they are violated, and one ends
                     up revolving in vicious circles which are unable to explain the nature of
                     international obligations. As to social sciences, so‑called relativists cannot
                     explain anything which does not fit into their petitio principii. And as to
                     international relations and political science, so‑called realists focus on the
                     present (here and now), and cannot explain — nor forecast anything that
                     suddenly changes in the international scenario ; they thus have to readjust
                     their minds to the new “reality”. Definitively, it is inescapable that con-
                     science stands above the “will”.

                        30. Turning for a while to international legal doctrine, there were
                     jurists who, throughout the last century, supported the primacy of human
                     conscience over the “will” in the foundations of the law of nations, in the
                     line of jusnaturalist thinking (going back to the lessons of F    ­ rancisco
                     de Vitoria, Francisco Suárez and Hugo Grotius, in the sixteenth‑­
                     seventeenth centuries). Thus, for example, in his posthumous book La
                     morale internationale (1944), Nicolas Politis sustained that legality cannot
                     prescind from justice, they both go together, so as to foster the pro­
                     gressive development of international law 22.

                        31. Earlier on, in the same line of thinking, in his course delivered at
                     the Institut des Hautes Etudes Internationales in Paris (1932‑1933),
                     Albert de La Pradelle (who had been a member of the Advisory Commit-
                     tee of Jurists which drafted the original Statute of the Permanent Court
                     of International Justice [PCIJ] in 1920), warned that the strictly inter‑State
                     dimension is dangerous to the progressive development of international
                     law ; one ought to keep in mind also the human person, the peoples and
                     humankind 23.

                        22 Nicolas Politis, La morale internationale, N.Y., Brentano’s, 1944, pp. 157‑158, 161

                     and 165. In invoking the ancient Greeks, in particular Euripides, he pondered that whoever
                     commits an injustice, “est plus malheureux que ne l’est sa victime” [is more unhappy than
                     the victim] ; ibid., p. 102.
                        23 Albert de La Pradelle, Droit international public [Cours sténographié], Paris, Institut

                     des hautes études internationales, 1932‑1933, pp. 25, 33, 37 and 40‑41.

                     56




6 CIJ1092.indb 108                                                                                                   15/02/17 08:34

                     56 	   sovereign rights and maritime spaces (sep. op. cançado trindade)

                        32. In Albert de La Pradelle’s outlook, the droit des gens transcends
                     the inter‑State dimension, it is a “droit de la communauté humaine”, a true
                     “droit de l’humanité” 24. Hence the utmost importance of the general prin-
                     ciples of law, which ultimately guide the progressive development of
                     international law 25. The learned jurist added that there is “surely a natu-
                     ral law”, which, nowadays,

                               “must be regarded as a rational law which expresses the dictates of
                               the juridical conscience of the times. However, the juridical conscience
                               of humankind is becoming increasingly complex and precise, it is
                               increasingly nuanced, its requirements becoming increasingly demand-
                               ing with time. This is an effect of general culture, civilization and the
                               progress of ideas ; natural or rational law must not therefore be
                               regarded as an immutable law that is fixed from the outset and does
                               not change. It does change, but those changes are not capricious, they
                               constitute a development, one that goes hand in hand with the devel-
                               opment of humankind.” 26
                        33. In the same perspective, Max Huber (a former judge of the PCIJ),
                     in his book La pensée et l’action de la Croix Rouge (1954), wrote that
                     international law is also turned to basic human values, which it ought to
                     protect : this is the true jus gentium, from a jusnaturalist, rather than pos-
                     itivist, conception 27. It thus represents the “droit de l’humanité” 28. This
                     outlook goes well beyond inter‑State interests, beholding humankind as a
                     whole.
                        34. The idea of civitas maxima gentium, as conceived by the classic
                     international legal philosophers, Huber proceeded, is projected into the
                     UN Charter itself, which is, on ethical grounds, attentive to peoples and
                     the human person (proper of the droit des gens). The international juridi-
                     cal conscience, to his mind, has acknowledged the need to pursue the
                     “humanization” of international law 29, a historical process which is, in
                     my own perception, gradually advancing in our times 30.
                     
                        35. Likewise, Alejandro Alvarez (a former judge of the ICJ), in his
                     book El Nuevo Derecho Internacional en Sus Relaciones con la Vida Actual

                          24
                           Cf. note 23 supra, pp. 49, 149 and 264.
                          25
                           Ibid., pp. 222 and 413.
                        26 Ibid., p. 412. [Translation by the Registry.]
                        27 M. Huber, La pensée et l’action de la Croix-Rouge, Geneva, CICR, 1954, pp. 26

                     and 247.
                        28 Ibid., p. 270.
                        29 Ibid., pp. 286, 291‑293 and 304.
                        30 Cf. A. A. Cançado Trindade, A Humanização do Direito Internacional, 2nd ed.,

                     Belo Horizonte/Brazil, Edit. Del Rey, 2015, pp. 3‑789 ; A. A. Cançado Trindade, La
                     Humanización del Derecho Internacional Contemporáneo, Mexico, Edit. Porrúa, 2014,
                     ­
                     pp. 1‑324 ; A. A. Cançado Trindade, Los Tribunales Internacionales Contemporáneos y la
                     Humanización del Derecho Internacional, Buenos Aires, Ed. Ad‑Hoc, 2013, pp. 7‑185.

                     57




6 CIJ1092.indb 110                                                                                            15/02/17 08:34

                     57 	   sovereign rights and maritime spaces (sep. op. cançado trindade)

                     de los Pueblos (1962), also wrote that “the universal juridical conscience”
                     plays a very important role in the evolution of international law 31; it is
                     therefrom that international norms and precepts emanate 32. In his view,
                     general principles of law much contribute to the formation of a universal
                     international law 33.
                        36. Earlier on, in his dissenting opinion in the Anglo‑Iranian Oil Co.
                     (United Kingdom v. Iran) case (preliminary objections, Judgment
                     of 22 July 1952), Judge Alvarez expressed his opposition to a restrictive
                     interpretation of Article 36 of the Statute of the ICJ (I.C.J. Reports 1952,
                     pp. 131 and 134) and to the voluntarist conception of international law
                     (ibid., pp. 127 and 133). To him, rights under international law “do not
                     result from the will of States”, but from human conscience (ibid., p. 130).
                        37. Still in the same line of thinking, in his course delivered at the
                     Hague Academy of International Law in 1960, Stefan Glaser likewise sus-
                     tained that the norms of the law of nations emanate from human con-
                     science (recta ratio), conforming natural justice, independently of the
                     “will” of States. There is an assimilation of moral duties to legal duties,
                     and general principles of law (pacta sunt servanda, bona fides) are
                     endowed with the utmost importance ; the foundation of international
                     law is essentially ethical 34. In effect, may I here add, pacta sunt servanda
                     and bona fides are precepts which ensue from natural reason, and are
                     deeply‑rooted in natural law thinking.

                        38. For my part, the present Judgment in the case of Alleged Violations
                     of Sovereign Rights and Maritime Spaces in the Caribbean Sea is not the
                     first time when, within the ICJ, I express my concerns as to its undue reli-
                     ance on State voluntarism. I have likewise done so on earlier occasions as
                     well. Thus, in my extensive dissenting opinion in the case of the Jurisdic‑
                     tional Immunities of the State (Germany v. Italy : Greece intervening)
                     (Judgment of 3 February 2012), I cared to rescue some forgotten doctri-
                     nal trends nowadays, which, in the mid‑twentieth century, focused on
                     fundamental human values, so as to make the droit des gens evolve well
                     beyond the strict inter‑State dimension, into a droit de l’humanité
                     (I.C.J. Reports 2012 (I), pp. 191‑194, paras. 32‑40). Recta ratio stands
                     above voluntas, human conscience stands above the “will”.
                        39. In the same line of thinking, in my lengthy dissenting opinion in
                     the aforementioned case concerning the Application of the CERD Conven‑
                     tion (Judgment of 1 April 2011), I examined the historical development of
                     the professed ideal of compulsory jurisdiction, which originally inspired
                     the optional clause (of Article 36 (2) of the ICJ Statute), and the follow-
                       31 Alejandro Alvarez, El Nuevo Derecho Internacional en Sus Relaciones con la Vida

                     Actual de los Pueblos [The New International Law in Its Relations with the Life of the
                     Peoples], Santiago de Chile, Editorial Jurídica de Chile, 1962, pp. 49, 57 and 77.
                       32 Ibid., pp. 155‑156 and 356‑357.
                       33 Ibid., pp. 163 and 292.
                       34 S. Glaser, “Culpabilité en droit international pénal”, 99 Recueil des cours de l’Aca‑

                     démie de droit international de La Haye (1960), pp. 561‑563, 566-567, 582‑583 and 585.

                     58




6 CIJ1092.indb 112                                                                                                15/02/17 08:34

                     58 	   sovereign rights and maritime spaces (sep. op. cançado trindade)

                     ing distorted State practice of inserting, in declarations of its acceptance,
                     restrictions of all kinds, militating against its rationale, and, in a display
                     of sheer voluntarism, denaturalizing that clause and depriving it of all
                     efficacy (I.C.J. Reports 2011 (I), pp. 254‑265, paras. 37‑43 and 45‑63).


                        40. Before moving into compromissory clauses (ibid., paras. 64ss.), I
                     then added that, with this distorted practice, and the opportunity missed
                     in the elaboration of the Statute of the new ICJ in 1945 to put an end to
                     it and thus to enhance compulsory jurisdiction,

                             “One abandoned the very basis of the compulsory jurisdiction of
                          the ICJ to an outdated voluntarist conception of international law,
                          which had prevailed at the beginning of the last century, despite the
                          warnings of lucid jurists of succeeding generations as to its harmful
                          consequences to the conduction of international relations. Yet, a con-
                          siderable part of the legal profession continued to stress the overall
                          importance of individual State consent, regrettably putting it well
                          above the imperatives of the realization of justice at international
                          level.” (Ibid., p. 257, para. 44.)

                        41. It seems most regrettable that, still in our days, the obsession with
                     reliance on State consent remains present in legal practice and interna-
                     tional adjudication, apparently by force of mental inertia. In my percep-
                     tion, it is hard to avoid the impression that, if one still keeps on giving
                     pride of place to State voluntarism, we will not move beyond the pre‑­
                     history of judicial settlement of disputes between States, in which we
                     still live. May I here reiterate that recta ratio stands above voluntas,
                     human conscience stands above the “will”.


                            VII. Compétence de la Compétence/Kompetenz Kompetenz
                                            beyond State Consent

                        42. In the same line of thinking (beholding conscience above the
                     “will”), in my address delivered on 1 November 2000 at the Rome Con-
                     ference on the Cinquentenary of the European Convention of Human
                     Rights, in recalling the aforementioned decisions of the ECHR in the case
                     of Loizidou v. Turkey (1995), and of the IACtHR in the cases of the Con‑
                     stitutional Tribunal and of Ivcher Bronstein (1999), I pondered that :


                             “Both the European and Inter‑American courts have rightly set
                          limits to State voluntarism, have safeguarded the integrity of the
                          respective human rights conventions and the primacy of considera-

                     59




6 CIJ1092.indb 114                                                                                    15/02/17 08:34

                     59 	   sovereign rights and maritime spaces (sep. op. cançado trindade)

                          tions of ordre public over the will of individual States, have set higher
                          standards of State behaviour and established some degree of control
                          over the interposition of undue restrictions by States, and have reas-
                          suringly enhanced the position of individuals as subjects of the
                          ­international law of human rights, with full procedural capacity.” 35

                        43. International tribunals have the power to determine their own
                     jurisdiction 36. And international human rights tribunals (like the ­IACtHR
                     and the ECHR), in particular — the case law of which has been invoked
                     by the Contending Parties in the course of the proceedings before the ICJ
                     in the present case of Alleged Violations of Sovereign Rights and Maritime
                     Spaces in the Caribbean Sea (cf. supra) — have succeeded in liberating
                     themselves from the chains of State consent, and have thereby succeeded
                     in preserving the integrity of their respective jurisdictions. They have con-
                     sistently pursued a teleological interpretation, have asserted their compé‑
                     tence de la compétence, and have exercised their inherent powers.
                        44. Had they not taken the decisions they took, in the aforementioned
                     cases of Loizidou v. Turkey, of the Constitutional Tribunal and of
                     Ivcher Bronstein, the consequences would have been disastrous for their
                     respective jurisdictions, and they would have deprived the respective con-
                     ventions of their effet utile. They rightly understood that their compétence
                     de la compétence, and their inherent powers, are not constrained by State
                     consent ; otherwise, they would simply not be able to impart justice. In
                     the Loizidou v. Turkey case, the ECHR discarded the possibility of infer-
                     ring restrictions to its jurisdiction. In the Constitutional Tribunal and
                     Ivcher Bronstein cases 37, the IACtHR exercised its inherent power to
                     uphold its own jurisdiction, and discarded the respondent State’s attempt
                     to “withdraw” unilaterally from it.


                        45. Those two international tribunals opposed the voluntarist posture,
                     and insisted on their compétence de la compétence, as guardians and masters
                     of their respective jurisdictions. The ECHR and the IACtHR contributed to
                     the primacy of considerations of ordre public over the subjective voluntarism
                     of States. They did not hesitate to exercise their inherent powers, and thereby
                     decidedly preserved the integrity of the bases of their respective jurisdictions.


                        35 A. A. Cançado Trindade, “The Contribution of the Work of the International

                     Human Rights Tribunals to the Development of Public International Law”, Council of
                     Europe, The European Convention of Human Rights at 50 (50 Human Rights Information
                     Bulletin (2000), pp. 8‑9).
                        36 For a general study, cf., e.g., I. F. I. Shihata, The Power of the International Court

                     to Determine Its Own Jurisdiction — Compétence de la Compétence, The Hague, Nijhoff,
                     1965, pp. 1‑304.
                        37 And also in the Hilaire, Benjamin and Constantine case (preliminary objections,

                     2001).

                     60




6 CIJ1092.indb 116                                                                                                  15/02/17 08:34

                     60 	   sovereign rights and maritime spaces (sep. op. cançado trindade)

                     In sum, for taking such position of principle, the IACtHR and the ECHR
                     rightly found that conscience stands above the will.
                        46. As to international criminal tribunals, it may be recalled that, in
                     the Tadić case, the ad hoc International Criminal Tribunal for the former
                     Yugoslavia (ICTY — Appeals Chamber) held (decision of 2 October
                     1995) that jurisdiction
                           “is basically — as is visible from the Latin origin of the word itself,
                           jurisdiction — a legal power, hence necessarily a legitimate power, ‘to
                           state the law’ (dire le droit) within this ambit, in an authoritative and
                           final manner. This is the meaning which it carries in all legal systems”
                           (para. 10).
                       47. The ICTY (Appeals Chamber) added that in international law a
                     narrow concept of jurisdiction is unwarranted ; it warned that limitations
                     to an international tribunal cannot be presumed and, “in any case, they
                     cannot be deduced from the concept of jurisdiction itself” (para. 11). In
                     upholding its jurisdiction in a broad sense, it understood that the ICTY’s
                     jurisdiction was not limited to those powers the Security Council intended
                     to entrust it with, but it also encompassed the Tribunal’s own inherent
                     powers (cf. paras. 14‑15). The ICTY relied on its own compétence de la
                     compétence in order to assert its power even to review the validity of its
                     own establishment by the Security Council (cf. paras. 18‑22).



                          VIII. Inherent Powers overcoming Lacunae, and the Relevance
                                             of General Principles

                       48. International tribunals have made use of their inherent powers or
                     facultés in distinct situations. An example, of almost two decades ago,
                     can be found in the decision of the IACtHR in the case of Genie Lacayo v.
                     Nicaragua (resolution of 13 September 1997), in respect of an appeal for
                     revision of a judgment. In my dissenting opinion appended thereto, I
                     pondered that
                              “The present appeal before the Inter‑American Court [IACtHR] is
                           unprecedented in its history: (. . .) in the present Genie Lacayo case
                           the Court is for the first time called upon to pronounce on an appeal
                           of revision of a judgment, (. . .) for which there is no provision either
                           in the American Convention [on Human Rights — ACHR], or in its
                           Statute or Regulations. The silence of these instruments on the ques-
                           tion is not to be interpreted as amounting to vacatio legis, with the
                           consequence of the inadmissibility of that appeal. (. . .) The fact that
                           no provision is made for it in the ACHR or in its Statute or Regula-
                           tions does not prevent the IACtHR from declaring admissible an
                           appeal of revision of a judgment : the apparent vacatio legis ought in
                           this particular [case] to give way to an imperative of natural justice.”
                           (Paras. 2 and 6.)

                     61




6 CIJ1092.indb 118                                                                                     15/02/17 08:34

                     61 	   sovereign rights and maritime spaces (sep. op. cançado trindade)

                        49. Drawing attention to the importance of general principles of law
                     also in the present context, I then added that
                                  “The Court ought thus to decide (. . .) on the basis — in application
                               of the principle jura novit curia — of general principles of procedural
                               law, and making use of the powers inherent to its judicial function.
                               Human beings, and the institutions they integrate, are not infallible,
                               and there is no jurisdiction worthy of this name which does not admit
                               the possibility — albeit exceptional — of revision of a judgment, be
                               it at international law level, or at domestic law level.” (Para. 7.)

                        50. The IACtHR itself acknowledged, in its aforementioned decision
                     in the Genie Lacayo case, that its inherent power to consider, in special
                     cases, an appeal for revision of a judgment, is in line with “the general
                     principles of procedural law, both domestic and international” (para. 9).
                     This is just one of the possible situations of recourse to inherent powers ;
                     there are several others, pertaining, e.g., inter alia, to the due process of
                     law, or else to the award of reparations. The relevant case law of interna-
                     tional criminal tribunals provides illustrations of it.

                       51. As to the due process of law, the ad hoc International Criminal
                     Tribunal for Rwanda (ICTR — Trial Chamber III), for example, in the
                     Rwamakuba case, upheld (decision of 31 January 2007) the Tribunal’s
                               “inherent power to provide an accused or former accused with an
                               effective remedy for violations of his or her human rights while being
                               prosecuted or tried before this Tribunal. Such power (. . .) is essential
                               both for the carrying out of its judicial functions and for complying
                               with its obligation to respect generally accepted international human
                               rights norms.” (Para. 49.)
                     In the same Rwamakuba case, the ICTR (Appeals Chamber) added (deci-
                     sion of 13 September 2007) that its inherent power extends, in appropri-
                     ate circumstances, to ordering compensation, “proportional to the gravity
                     of the harm” suffered (para. 27).
                        52. For its part, the International Criminal Court (ICC Trial Cham-
                     ber V‑A), in the case of The Prosecutor v. William Samoei Ruto and
                     Joshua Arap Sang (Situation in the Republic of Kenya, decision of 17 April
                     2014), observed that it may use such power 38 so as “to preserve its judi-
                     cial integrity” (para. 80) ; that power is “essential for the exercise of its
                     primary jurisdiction or the performance of its essential duties and func-
                     tions” (para. 81). The ICC (Trial Chamber) added that it can make use of
                     that power, e.g., to order the attendance of witnesses 39.



                          38   Meaning “inherent” power, though using the term “implied” power.
                          39   Cf. paras. 87‑89, 91, 100, 104 and 110‑111.

                     62




6 CIJ1092.indb 120                                                                                         15/02/17 08:34

                     62 	   sovereign rights and maritime spaces (sep. op. cançado trindade)

                        53. On its turn, in the Bobetko case, the ICTY (Appeals Chamber) held
                     (decision of 29 November 2002) that the ICTY “has an inherent power to
                     stay proceedings which are an abuse of process”, so as to fulfil the Tribu-
                     nal’s need “to exercise effectively the jurisdiction which it has to dispose
                     of the proceedings” (para. 15). Subsequently, the ICTY (Appeals Cham-
                     ber) further stated, in its decision (of 1 September 2005) in the Stanković
                     case, that the Tribunal’s inherent powers encompass the rendering of
                     orders “reasonably related” to the task before it, deriving from the exer-
                     cise itself of the judicial function (para. 51).
                        54. More recently, in the Hartmann case, a specially appointed Cham-
                     ber of the ICTY recalled (judgment of 14 September 2009) that the ICTY
                     has the “inherent power” to “hold in contempt those who knowingly and
                     wilfully interfere with its administration of justice” (para. 19). Such inher-
                     ent power, it added, is firmly established in the jurisprudence constante of
                     the ICTY, so as to ensure that a “conduct which obstructs, prejudices or
                     abuses the administration of justice” is punished (para. 18).
                        55. For its part, the Special Tribunal for Lebanon (STL Appeals
                     Chamber), likewise, in its decision (of 10 November 2010) in the matter
                     of El‑Sayed, extensively dwelt upon the exercise of inherent powers 40, so
                     as to secure the fairness of proceedings (paras. 15, 48 and 52), the equality
                     of arms (para. 17), and, in sum, the due process of law (paras. 49 and 52).
                     As it can be seen, such pronouncements of distinct international criminal
                     tribunals all point to the same direction, in so far as inherent powers are
                     concerned.
                        56. The relevant international case law on the matter has lately drawn
                     the attention, also of expert writing, to the use of inherent powers by
                     international tribunals in order to fill lacunae of their interna corporis 41.
                     There seems, in effect, to be general acknowledgment nowadays of the
                     multiplicity of possible situations of the use of inherent powers by inter-
                     national tribunals, keeping in mind in particular the distinct functions
                     proper to each international tribunal.

                        57. Although the International Tribunal for the Law of the Sea
                     (ITLOS), for its part, has not explicitly addressed to date the issue of its
                     inherent powers, it goes without saying that, as an international tribunal,
                     it is vested with them, for the exercise of its judicial function pertaining to
                     the UN Convention on the Law of the Sea. In effect, some of its judges
                     have expressly referred to the inherent powers of ITLOS, in their separate
                     opinions appended to its judgments in two successive cases (namely, the
                     cases of M/V “SAIGA” (No. 2) (Saint Vincent and Grenadines v. Guinea),

                          40
                           Cf. paras. 2, 15, 17, 43, 45‑49, 52, 54 and 56.
                          41
                           Cf., inter alia, e.g., P. Gaeta, “Inherent Powers of International Courts and
                     Tribunals”, Man’s Inhumanity to Man — Essays on International Law in Honour of
                     Antonio Cassese (eds. L. C. Vohrah, F. Pocar et al.), The Hague, Kluwer, 2003, pp. 359
                     and 364‑367 ; C. Brown, “The Inherent Powers of International Courts and Tribunals”, 76
                     British Yearbook of International Law (2005), pp. 203, 215, 221, 224 and 244.

                     63




6 CIJ1092.indb 122                                                                                             15/02/17 08:34

                     63 	   sovereign rights and maritime spaces (sep. op. cançado trindade)

                     judgment of 1 July 1999 ; and of M/V “Louisa” (Saint Vincent and Grena‑
                     dines v. Kingdom of Spain), judgment of 28 May 2013).
                        58. In short, contemporary international tribunals have resorted to the
                     inherent powers which appear to them necessary to the proper exercise of
                     their respective judicial functions. They have shown their preparedness to
                     make use of their inherent powers (in deciding on matters of jurisdiction,
                     or handling of evidence, or else merits and reparations), and have not
                     seldom made use of them, in distinct situations, in order to secure a
                     proper and sound administration of justice.


                                       IX. Inherent Powers and Juris Dictio, beyond
                                                  Transactional Justice

                       59. Ultimately, the concern of international tribunals is to endow their
                     own respective judicial functions with the inherent powers needed to
                     ensure the proper and sound administration of justice. Thus, in the case
                     of Mucić, Delić and Landžo, the ICTY (Appeals Chamber, judgment of
                     8 April 2003) stated that, besides its express powers, it has also inherent
                     powers, “deriving from its judicial function”, so as “to control its pro-
                     ceedings in such a way as to ensure that justice is done” (para. 16). They
                     include the inherent power to reconsider any of its own decisions, so as
                     “to prevent an injustice” (para. 49). In its administration of justice, it has
                     an inherent power “to ensure that its proceedings do not lead to injustice”
                     (para. 50) 42.

                       60. In the same line of thinking, in the case of Sam Hinga Norman,
                     Moinina Fofana and Allieu Kondewa, the Special Court for Sierra Leone
                     (SCSL — Appeals Chamber) explained (decision of 17 January 2005)
                     that, although the inherent power of a court cannot be exercised against
                     the express provisions of its Rules, it can be so when the Rules are silent
                     (para. 41). A tribunal — as acknowledged in the jurisprudence of the
                     ICTY — can have recourse to its inherent power “to reconsider its own
                     decision to avoid injustice or miscarriage of justice” (para. 40) 43.

                        61. As it can be seen from the preceding paragraphs (Sections VII‑VIII),
                     contemporary international tribunals have made statements in support of
                     their exercise of inherent powers for the proper performance of their
                     international judicial function. This becomes even clearer in the under-
                     standing that their task goes beyond peaceful settlement of disputes, as
                     they also say what the law is (juris dictio). Contemporary international
                     human rights tribunals as well as international criminal tribunals have
                     espoused this outlook in the exercise of their respective judicial functions.
                     

                          42   And cf. also paras. 52‑53.
                          43   And cf. also para. 34.

                     64




6 CIJ1092.indb 124                                                                                    15/02/17 08:34

                     64 	   sovereign rights and maritime spaces (sep. op. cançado trindade)

                        62. In this connection, on the occasion of the commemoration by the
                     ICJ of the centenary of the Peace Palace at The Hague (2013), I had the
                     occasion, in my address, to point out that, parallel to the traditional con-
                     ception (still prevailing in some circles at the Peace Palace) whereby an
                     international tribunal is “to limit itself to settle the dispute at issue and to
                     handle its resolution of it to the Contending Parties (a form of transac-
                     tional justice), addressing only what the parties had put before it”, there
                     is another conception,

                          “a larger one — the one I sustain — whereby the tribunal has to go
                          beyond that, and say what the law is (juris dictio), thus contributing
                          to the settlement of other like situations as well, and to the progressive
                          development of international law. In the interpretation itself — or
                          even in the search — of the applicable law, there is space for judicial
                          creativity ; each international tribunal is free to find the applicable
                          law, independently of the arguments of the Contending Parties (juria
                          novit curia).” 44
                        63. There is support for this larger conception in the relevant case law
                     of international human rights tribunals and international criminal tribu-
                     nals. Already in its judgment of 18 January 1978, in the landmark case of
                     Ireland v. United Kingdom, the plenary of the ECHR stated that its func-
                     tions were not only to decide or settle the cases lodged with it, but more
                     generally also to apply, “elucidate” and “develop” the norms of the Euro-
                     pean Convention, thus contributing to the observance by States parties of
                     the engagements undertaken by them (para. 154).


                        64. Two and a half decades later the ECHR (First Section) made the
                     same point in its judgment of 24 July 2003, in the case of Karner v. Aus‑
                     tria, adding that it could elucidate and develop the corpus juris of the
                     European Convention, as its mission, besides settling individual cases,
                     also comprised raising human rights standards of human rights protec-
                     tion and extending its own jurisprudence throughout the community of
                     States parties to the Convention (para. 26).

                        65. The IACtHR, likewise going beyond dispute settlement only, has
                     taken the same wide outlook of its juris dictio, in its jurisprudence con‑
                     stante. This is significant, considering that there have been circumstances
                     wherein the judgments of international tribunals (particularly the ECHR
                     and the IACtHR) have had repercussions beyond the States parties to a
                     case, in other States parties to the respective Conventions 45.

                        44 A. A. Cançado Trindade, “A Century of International Justice and Prospects

                     for the Future”, A Century of International Justice and Prospects for the Future (eds.
                     A. A. Cançado Trindade and D. Spielmann), Oisterwijk, Wolf Publs., 2013, p. 16, para. 40.
                        45 Ibid., p. 16, para. 41.



                     65




6 CIJ1092.indb 126                                                                                               15/02/17 08:34

                     65 	   sovereign rights and maritime spaces (sep. op. cançado trindade)

                        66. This is, furthermore, implicit in the notion of “pilot judgments/
                     arrêts pilotes” in the work of the ECHR 46. This outlook (such as the one
                     pursued by both the IACtHR and the ECHR) gives greater importance
                     to the reasoning of the tribunals and the exercise of their inherent powers,
                     well beyond the stricter traditional conception of transactional justice. In
                     settling disputes and saying what the law is, international tribunals have
                     exercised their inherent powers and endeavoured to secure the proper
                     administration of justice, in facing new challenges. International tribunals
                     have thus enabled themselves to contribute to the progressive develop-
                     ment of international law 47.



                               X. Inherent Powers and Supervision of Compliance
                                               with Judgments

                        67. May I now turn to another point raised in the course of the pro-
                     ceedings of the present case of Alleged Violations of Sovereign Rights and
                     Maritime Spaces in the Caribbean Sea, namely, that of inherent powers in
                     relation to compliance with judgments of the ICJ. The point was raised
                     by the two Contending Parties, on distinct grounds 48, in relation of
                     Colombia’s fifth preliminary objection. The fact that an international tri-
                     bunal can count on the assistance of another supervisory organ for seek-
                     ing compliance with its own judgments and decisions, in my view does
                     not mean that, once it renders its judgment or decision, it can remain
                     indifferent as to its compliance. Not at all.
                        68. The fact, for example, that Article 94 (2) of the UN Charter
                     entrusts the Security Council with the enforcement of ICJ judgments and
                     decisions, does not mean that compliance with them ceases to be a con-
                     cern of the Court. Not at all. Moreover, the Security Council has, in prac-
                         46 As from the rendering of its judgment of 22 June 2004 in the case of Broniowski v.

                     Poland.
                         47 Cf., in this respect, the books by : H. Lauterpacht, The Development of International

                     Law by the International Court, London, Stevens, 1958, pp. 3‑400 ; A. A. Cançado Trin-
                     dade, Os Tribunais Internacionais e a Realização da Justiça, Rio de Janeiro, Edit.
                     Renovar, 2015, pp. 1‑507 ; J. G. Merrills, The Development of International Law by the
                     European Court of Human Rights, 2nd ed., Manchester University Press, 1993, pp. 1‑255 ;
                     A. A. Cançado Trindade, El Ejercicio de la Función Judicial Internacional — Memorias de
                     la Corte Interamericana de Derechos Humanos, 3rd ed., Belo Horizonte/Brazil, Edit. Del
                     Rey, 2013, pp. 1‑409 ; L. J. van den Herik, The Contribution of the Rwanda Tribunal to the
                     Development of International Law, Leiden, Nijhoff, 2005, pp. 1‑284; [Various Authors,] The
                     Development of International Law by the International Court of Justice (eds. C. J. Tams and
                     J. Sloan), Oxford University Press, 2013, pp. 3‑396 ; and cf. M. Lachs, “The Development
                     and General Trends of International Law in Our Time”, 169 Recueil des cours de l’Aca‑
                     démie de droit international de La Haye (1980), pp. 245‑246, 248‑249 and 251.
                         48 Cf. submissions in CR 2015/22, of 28 September 2015, pp. 60‑62, paras. 1, 3 and 8

                     (Colombia) ; CR 2015/23, of 29 September 2015, pp. 46‑50 and 54, paras. 4‑5, 9, 12, 14‑15
                     and 23 (Nicaragua) ; CR 2015/24, of 30 September 2015, p. 37, para. 23 (Colombia) ;
                     CR 2015/25, of 2 October 2015, pp. 37‑43, paras. 12‑19 and 22 (Nicaragua).

                     66




6 CIJ1092.indb 128                                                                                                  15/02/17 08:34

                     66 	   sovereign rights and maritime spaces (sep. op. cançado trindade)

                     tice, very seldom done anything at all in that respect, except in the
                     Nicaragua v. United States case (1986) 49. Pursuant to Article 94 (1) of the
                      UN Charter, non‑compliance amounts to an additional breach ; hence the
                      importance of avoiding that, and of securing compliance. In my view,
                      compliance with their judgments and decisions remains a concern of the
                      ICJ as well as of all other international tribunals.
                        69. In the case of the ICJ in particular, it has been mistakenly assumed
                      that it is not the Court’s business to secure compliance with its own judg-
                     ments and decisions. Even if one invokes the silence of the Statute in this
                     respect, or else Article 94 (2) of the UN Charter, this latter does not con-
                     fer an exclusive authority to the Security Council to secure that compli-
                     ance. On the contrary, a closer look at some provisions of the Statute 50
                      shows that the Court is entitled to occupy itself with compliance with its
                      own judgments and decisions 51.
                        70. What is thus to be criticized, in my view, is not judicial law‑making
                      (as is often said without reflection), but rather judicial inactivism or
                      absenteeism — in particular in respect of ensuring compliance with judg-
                     ments and decisions. In this connection, before considering whether
                     recourse could be made to domestic courts to seek such compliance, fur-
                     ther attention should be devoted conceptually to the role of the ICJ itself,
                     and of other international tribunals, in securing compliance with their
                     own judgments and decisions.
                        71. The practice of the ECHR (which counts on the assistance of the
                     Committee of Ministers) and of the IACtHR (which has resorted to
                     post‑adjudicative hearings, ever since its landmark judgment,
                     of 28 November 2003, in the case of Baena-Ricardo and Others v. Pan‑
                     ama) provides useful elements to this effect. In the course of the proceed-
                     ings before the ICJ in the present case of Alleged Violations of Sovereign
                     Rights and Maritime Spaces in the Caribbean Sea, the IACtHR’s decision
                     in the case of Blake v. Guatemala (Order of 27 November 2003) was
                      invoked, when it asserted the Court’s inherent powers “to monitor com-
                     pliance with its decisions” (para. 1) 52.
                        72. The powers of the Committee of Ministers to supervise the execu-
                     tion of the ECHR’s judgments, in any case, are not exclusive ; the Court
                     itself can be concerned with it, as the ECHR (Grand Chamber) acknowl-
                     edged in its judgments, e.g., in the cases of Verein gegen Tierfabriken
                     ­Schweiz (VgT) v. Switzerland (of 30 June 2009), and of Bochan v. Ukraine
                      (of 5 February 2015). In sum, in my understanding, no international tribu-
                      nal can remain indifferent to non‑compliance with its own judgments. The

                        49 Cf. C. Schulte, Compliance with Decisions of the International Court of Justice, Oxford

                     University Press, 2004, pp. 38‑40, 42 and 63, and cf. p. 68 (as to the General Assembly),
                     p. 70 (as to the Secretary‑General), and pp. 77 and 79 (as to domestic courts).
                        50 Articles 41, 57, 60 and 61 (3).
                        51 Cf. M. Al‑Qahtani, “The Role of the International Court of Justice in the Enforce-

                     ment of Its Judicial Decisions”, 15 Leiden Journal of International Law (2002), pp. 781‑783,
                     786, 792, 796 and 803.
                        52 CR 2015/23, of 29 September 2015, p. 54, para. 23 (Pellet).



                     67




6 CIJ1092.indb 130                                                                                                   15/02/17 08:34

                     67 	   sovereign rights and maritime spaces (sep. op. cançado trindade)

                     inherent powers of international tribunals extend to this domain as well,
                     so as to ensure that their judgments and decisions are duly complied with.
                        73. In doing so, international tribunals are preserving the integrity of
                     their own respective jurisdictions. Surprisingly, international legal doc-
                     trine has not yet dedicated sufficient attention to this particular issue.
                     This is regrettable, as compliance with judgments and decisions of inter-
                     national tribunals is a key factor to foster the rule of law in the interna-
                     tional community 53. And, from 2006 onwards, the topic of “the rule of
                     law at the national and international levels” has remained present in the
                     agenda of the UN General Assembly 54, and has been attracting increas-
                     ing attention of Member States, year after year.
                        74. It appears, thus, paradoxical, that a greater general awareness has
                     not yet awakened as to the relevance of compliance with judgments and
                     decisions of international tribunals. The present case, before the ICJ, of
                     Alleged Violations of Sovereign Rights and Maritime Spaces in the Carib‑
                     bean Sea, has, in my perception, brought to the fore the need to dispense
                     much greater attention to the issue of such compliance, as related to the
                     inherent powers of international tribunals. Those jurists who are genu-
                     inely concerned with, and engaged in, the realization of justice (they are
                     not so many), can contribute to it ; the legal profession, distinctly, remains
                     more interested in strategies of litigation and “winning cases” only.
                        75. The path to justice is a long one, and not much has been achieved
                     to date as to the proper conceptualization of the supervision of compli-
                     ance with judgments and decisions of international tribunals. Instead, the
                     force of mental inertia has persisted throughout decades. It is time to
                     overcome this absenteeism and passiveness. Supervision of such compli-
                     ance is, after all, a jurisdictional issue. An international tribunal cannot at
                     all remain indifferent as to compliance with its own judgments and deci-
                     sions.


                                                        XI. Epilogue

                        76. Having addressed this point of inherent powers in relation to com-
                     pliance with judgments of the ICJ, brought before the Court (on distinct
                     grounds) by Nicaragua and Colombia, I come now to my last words in
                     the present separate opinion. As pointed out in the preceding pages, the
                     Court’s handling of the question raised by the fourth preliminary objec-

                        53 Cf., recently, e.g., A. A. Cançado Trindade, “Prologue : An Overview of the Contri-

                     bution of International Tribunals to the Rule of Law”, The Contribution of Interna‑
                     tional and Supranational Courts to the Rule of Law (eds. G. De Baere and J. Wouters),
                     Cheltenham/Northhampton, E. Elgar, 2015, pp. 3‑18.
                        54 Cf. General Assembly resolutions A/RES/61/39, of 4 December 2006; A/RES/62/70,

                     of 6 December 2007; A/RES/63/128, of 11 December 2008; A/RES/64/116, of 16 December
                     2009; A/RES/65/32, of 6 December 2010; A/RES/66/102, of 9 December 2011; A/RES/67/97,
                     of 14 December 2012; 68/116, of 16 December 2013; A/RES/69/123, of 10 December 2014 ;
                     and A/RES/70/118, of 14 December 2015.

                     68




6 CIJ1092.indb 132                                                                                               15/02/17 08:34

                     68 	   sovereign rights and maritime spaces (sep. op. cançado trindade)

                     tion of Colombia does not reflect the richness of the proceedings in the
                     cas d’espèce, and of the arguments presented before the ICJ (in the writ-
                     ten and oral phases) by both Nicaragua and Colombia.

                        77. Their submissions should, in my view, have been fully taken into
                     account expressly in the present Judgment, even if likewise to dismiss the
                     fourth preliminary objection at the end. After all, the Parties’ submissions
                     in the present case of Alleged Violations of Sovereign Rights and Maritime
                     Spaces in the Caribbean Sea, raise an important question, recurrently put
                     before the Court, which continues to require our reflection so as to
                     endeavour to enhance the realization of justice at international level.
                        78. The fact that the Court has found, in the present Judgment, that it
                     has jurisdiction under the Pact of Bogotá (dismissing Colombia’s first
                     preliminary objection) did not preclude it from having considered the
                     arguments of the two Contending Parties on such an important issue as
                     its inherent powers or facultés (to pronounce on the alleged non‑compli-
                     ance with its 2012 Judgment) 55. I have felt obliged to do so, even if con-
                     sidering that the fourth preliminary objection is unsustainable and was
                     thus to be likewise dismissed, rather than having simply said in an elusive
                     way that “there is no ground” to pronounce upon it 56.

                        79. Contemporary international tribunals exercise inherent powers
                     beyond State consent, thus contributing to the sound administration of
                     justice (la bonne administration de la justice). There are examples
                     (cf. supra) of assertion of their Kompetenz Kompetenz (compétence de la
                     compétence) ; this latter has proven of relevance to the exercise of the
                     international judicial function. There are illustrations of their pursuance
                     of the teleological interpretation beyond State consent. The use of inher-
                     ent powers by contemporary international tribunals beyond State con-
                     sent, has also aimed at filling lacunae in their interna corporis, drawing
                     attention to the relevance of general principles.

                        80. In upholding the exercise of inherent powers for the proper perfor-
                     mance of their international judicial function, contemporary international
                     tribunals have given support to the conception of their work — which I
                     sustain — of going beyond dispute‑settlement (transactional justice), fur-
                     ther to say what the law is (juris dictio). Moreover, the attention of con-
                     temporary international tribunals extends to the monitoring of compliance
                     with their decisions, which is a jurisdictional issue.
                        81. The inherent powers of international tribunals extend to this par-
                     ticular domain as well, to the supervision of execution of their judgments.
                     In doing so, they are preserving the integrity of their own respective juris-
                     dictions ; after all, as I have pointed out, no international tribunal can
                     remain indifferent to non‑compliance with its own judgments. This is

                          55   Cf. paragraphs 16 and 101 of the present Judgment.
                          56   Cf. paragraph 104 and resolutory point 1 (e) of the dispositif of the present Judgment.

                     69




6 CIJ1092.indb 134                                                                                                       15/02/17 08:34

                     69 	   sovereign rights and maritime spaces (sep. op. cançado trindade)

                     essential, so as to foster the rule of law in the international community, —
                     a topic which has remained present, with growing attention on the part of
                     UN Member States, in the agenda of the UN General Assembly through-
                     out the last decade.
                        82. Last but not least, the consideration, in the present separate opin-
                     ion, of the exercise, in its distinct aspects, by contemporary international
                     tribunals, of their inherent powers or facultés, has prompted me to bring
                     to the fore my understanding that recta ratio stands above voluntas. There
                     is need to overcome the voluntarist conception of international law. There
                     is need of a greater awareness of the primacy of conscience above the
                     “will”, and of a constant attention to fundamental human values, so as to
                     secure the progressive development of international law, and, ultimately,
                     to foster the realization of justice at international level.

                                            (Signed) Antônio Augusto Cançado Trindade.




                     70




6 CIJ1092.indb 136                                                                                  15/02/17 08:34

